Citation Nr: 0336838	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 407	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas




THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

As noted above, the veteran's current appeal stems from a 
disagreement with an August 2002 rating decision.  The 
veteran was granted service connection for tinnitus and 
assigned a 10 percent disability evaluation effective from 
June 26, 2002, by the same rating decision.  The veteran 
expressed his disagreement with both the effective date and 
the 10 percent rating as part of his September 2002 notice of 
disagreement.  The RO issued a statement of the case 
addressing the increased evaluation for the veteran's hearing 
loss as well as the 10 percent rating for the tinnitus and 
effective date in December 2002.  

The veteran's substantive appeal was received in February 
2003.  The veteran checked the block on the form to indicate 
that he was limiting his appeal to the issue regarding his 
hearing loss.  Thus the issues of a higher rating for 
service-connected tinnitus and an earlier effective date for 
the grant of service connection and the assigned 10 percent 
disability rating are not for appellate consideration.  

Finally, the Board notes that the veteran indicated that he 
was a member of The American Legion in April 2002.  The 
December 2002 SOC noted that the RO had contacted The 
American Legion and determined that they did not represent 
the veteran in his appeal.  The veteran was provided with the 
necessary form to appoint a representative and was informed 
that if he wanted The American Legion to represent him he 
should have them complete the form and return it to the RO.  
The veteran was further informed that absent the receipt of 
appropriate documentation of representation, the RO would 
proceed in his case without representation.  There is no 
indication in the claims file that the veteran completed a 
power of attorney to designate any individual or organization 
as his representative in this case.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by level 
II hearing in the right ear and level IV hearing in the left 
ear.


CONCLUSION OF LAW

A compensable evaluation for service-connected bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for a bilateral 
hearing loss by way of a rating decision dated in July 1975.  
He was assigned a noncompensable disability rating that has 
remained in effect until the present time.  

The veteran submitted a statement in April 2001 wherein he 
recounted his hearing problems in service and that he had 
been placed on a limited duty profile.  He said that his 
hearing loss was getting worse and requested that his claim 
be reviewed to determine if he was entitled to compensation.

The veteran submitted copies of several audiology and 
optometry evaluations from his employer.  The evaluations 
were dated between 1991 and 1998 and did reflect charted 
audiograms with no interpretations.  However, as the 
audiograms predate the current claim by approximately three 
years they are of little help in assessing the veteran's 
current status.  See generally 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (o) (2003).  As they are private 
records, not presumed to be in VA custody, that were received 
after the date of the current claim they do not constitute an 
informal claim for an increased rating that would predate the 
current claim.  

The veteran was afforded a VA audiology examination in June 
2002.  Audiometric testing revealed puretone thresholds of 
10, 25, 70, and 70 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 15, 45, 75, and 85 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 44 in the right ear and 55 in the left 
ear.  The veteran had a speech discrimination score of 88 
percent for the right ear and 76 percent for the left ear. 

An examination addendum was provided in July 2002.  The 
addendum noted that the veteran's speech discrimination was 
re-tested and he had a score of 92 percent for the right ear 
and a score of 80 percent for the left ear.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2003); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).

A review of the June 2002 audiometric study, and using the 
speech discrimination scores from the audiogram, correlates 
to level II hearing in the right ear, and level IV hearing in 
the left ear.  See 38 C.F.R. § 4.85, Table VI (2003).  The 
combination of the two ears corresponds to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII Diagnostic Code 6100 
(2003).  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Even if the Board were to apply the reported speech 
discrimination scores from the July 2002 addendum, there 
would be no basis to increase the veteran's disability 
evaluation.  In fact, the July 2002 scores would make no 
change in the way the veteran's hearing loss is evaluated.  
If the improved scores were used in conjunction with the same 
decibel loss findings, the veteran would still have a level 
II hearing loss in the right ear and a level IV hearing loss 
in the left ear.

The Board has also considered the provisions under 38 C.F.R. 
§ 4.86 (2003) for exceptional patterns of hearing impairment.  
However, the veteran does not have a puretone threshold of 55 
decibels, as reflected by the June 2002 VA examination, at 
the required frequencies such as to require application of 
38 C.F.R. § 4.86(a).  Further, the June 2002audiogram does 
not demonstrate the requisite 30-decibel loss at 1,000 Hertz 
and 70 decibel or more loss at 2,000 Hertz to warrant 
consideration of 38 C.F.R. § 4.86(b). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for the veteran's 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran was granted service 
connection for his disability in 1975.  He submitted a claim 
for an increased disability in April 2001.  All the 
information necessary to proceed with his claim was available 
at that time.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim is very straightforward.  He submitted 
his request for a compensable evaluation for his service-
connected bilateral hearing loss in April 2001.  He inquired 
as to the status of his claim in May 2001.

The RO wrote to the veteran in April 2002 and informed him of 
the evidence needed to substantiate his claim.  The veteran 
was informed that he should obtain and provide copies of 
private medical records, unless he desired the RO's 
assistance in that endeavor.  

The veteran responded to the RO's letter in April 2002.  He 
submitted the copies of examinations from his employer as 
indicated above.  He also submitted copies of his Army 
personnel record, and entries from his service medical 
records (SMRs).

The veteran was then provided a VA examination in June 2002, 
with an addendum report furnished in July 2002.  The RO 
denied his claim in August 2002, with notice provided that 
same month.  The rating action detailed the specific criteria 
used to evaluate the veteran's hearing loss disability.  In 
short, his level of impairment, as reflected by audiological 
testing, did not satisfy the necessary criteria to warrant an 
increased evaluation.

The veteran expressed his disagreement with the August 2002 
rating decision in September 2002.  He was offered the 
opportunity for a decision officer (DRO) review of his claim 
and elected to pursue such a review.  The DRO issued a 
statement of the case (SOC) in December 2002 and informed the 
veteran of the basis for the continued denial of the claim.

The SOC provided notice to the veteran of the statutory 
provisions of the VCAA and the regulations adopted by VA to 
implement the VCAA's requirements.  The SOC also informed the 
veteran of the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  Finally, the veteran was provided with the 
regulations, including the respective tables, used to 
evaluate his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim.  Service connection was 
established for his hearing loss disability in July 1975.  
His claim for an increase was processed and he was informed 
of the rating criteria used to evaluate the current level of 
his disability.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
The private records submitted by the veteran have been 
considered.  He has not alleged any treatment for his hearing 
loss, either from private or VA sources.  He was afforded a 
VA examination.  The results of the examination were reviewed 
under the applicable regulations using a mechanical process 
of equating the objective findings from the VA examination to 
an objective measure of the level of disability contained in 
the regulations.  See Lendenmann, supra.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



